DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Punctuation has been omitted from the ends of claims 3 and 4.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0099177) and further in view of Ross et al. (US 2012/0090898).
Regarding Claims 1, 3, and 5:  Steinke teaches a tank (Fig. 5, element 100; abstract) comprising:
an interior surface comprising a front end (Fig. 5, left end of element 100), one or more walls (element 32), an upper surface (element 34), and a lower surface (bottom surface of element 35);
an interior volume (within tank apparatus 100) comprising a collection receptacle (element 30) and a sump section (sump of trough 35);
 a trough (element 35) extending longitudinally along said lower surface within said collection receptacle of the tank, said trough comprising one or more trough sides (Fig. 3, hopper bottom walls 31) that angle inward and downward from said tank wall towards the lower surface; and
means for conveying solid debris longitudinally along said trough, the means comprising an auger (Fig. 5, element 50).
Steinke does not expressly disclose fluid outlets positioned to direct washing fluid downward towards said means for conveying solid debris. Steinke does not expressly disclose means for removing the washing fluid. Ross is directed to a similar apparatus and teaches nozzles (Fig. 6 element 200) positioned to direct washing fluid downward towards an auger used to convey solid debris [0050]; and means for removing washing fluid (element 42).  Ross teaches that the nozzles inject washing fluid onto the auger surfaces to prevent buildup of residues [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steinke with fluid outlets to direct washing water onto the auger for cleaning and means to remove the washing fluid, in order to prevent buildup of residues, as suggested by Ross.
Regarding Claim 2:  Steinke and Ross teach the elements of Claim 1 as discussed above.  Steinke further teaches a lift auger (Fig. 5, element 60) coupled to the means for conveying solid debris.
Regarding Claim 12:  Steinke and Ross teach the elements of Claim 1 as discussed above.  Steinke teaches that the trough comprises two sides (elements 31), both angling downward.  Steinke does not expressly disclose the degree to which the sides angle downward.  However, the degree to which the sides are angled affects the movement and distribution of material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the range of the degree to which the sides are angled through routine experimentation to ensure the material effectively slides to the trough.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0099177) and Ross et al. (US 2012/0090898) as applied to Claim 1, and further in view of Lomond et al. (US 2016/0144377).
Regarding Claim 4:  Steinke and Ross teach the elements of Claim 1 as discussed above.  Steinke teaches that the means for conveying solid debris longitudinally through the trough is an auger; thus, Steinke does not disclose a conveyor belt.  However, Lomond teaches an apparatus comprising a conveyor belt (Fig. 2, element 221) to move similar solids debris material through a trough (element 205). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the auger in the apparatus of Steinke and Ross with a conveyor belt given that the devices are used for the same purpose of conveying similar solid materials through a trough.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0099177) and Ross et al. (US 2012/0090898) as applied to Claim 1, and further in view of Kubala et al. (US 2016/0326020).
Regarding Claim 6: Steinke and Ross teach the elements of Claim 1 as discussed above.  Steinke does not expressly disclose the trough comprises a vibration system.  However, Kubala teaches a similar apparatus for treating drill cuttings including a trough having a vibration system (see Fig. 3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steinke and Ross with a vibration system for the trough in order to assist the treatment of the cuttings, as suggested by Kubala.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0099177) and Ross et al. (US 2012/0090898) as applied to Claim 1 above, and further in view of Noyes (US 2013/0149081).
Regarding Claims 7 and 8:  Steinke and Ross teach the elements of Claim 1, as discussed above.  Steinke does not expressly disclose coating the trough or auger with an anti-friction coating.  However, Noyes teaches a method of moving material through a trough with an auger wherein at least a portion of the trough and auger are coated with an anti-friction coating in order to reduce the power required of the auger to move the material [0011, 0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steinke and Ross by coating at least a portion of the trough or auger with an anti-friction coating in order to reduce the power required to move the material, as suggested by Noyes.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0099177) and Ross et al. (US 2012/0090898) as applied to Claim 1 above, and further in view of Howe (US 2,756,965).
Regarding Claim 9: Steinke and Ross teach the elements of Claim 1 as discussed above. Ross is cited for teaching means for removing washing fluid from the tank, which is a drain pipe system (element 42). 
Steinke does not expressly disclose that the trough is angled downward from the front end of the tank towards the sump section.  However, Howe teaches an apparatus for separating and recovering material from a drilling fluid and teaches a trough (Fig. 1, portion of V-shaped container 11) is sloped downward from a front end of a tank (element 11) towards a sump section (at element 13) at an angle (as shown in Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steinke and Ross with an angled trough as in Howe in order to assist settling of the material toward the conveyance point to ensure the material does not gather on the sides of trough. Though Howe does not specify the angle is approximately 2° as claimed, it is noted that the degree to which the trough is angled affects the conveyance of the material.  Thus, one of ordinary skill in the art would have been motivated to optimize the angle of the slope through routine experimentation in order to advance the material efficiently. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0099177) and Ross et al. (US 2012/0090898) as applied to Claim 1 above, and further in view of Walters (US 3,635,329).
Regarding Claim 10:  Steinke and Ross teach the elements of Claim 1 as discussed above, but do not expressly disclose a horizontal grating extending between the means for conveying solid debris and the fluid outlets.  However, Walter teaches that is it known to provide a grating above an auger for safety purposes (col. 1, ll. 16-19; Figs. 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steinke and Ross with a horizontal grating extending between the conveyor and the nozzles for safety purposes, as suggested by Walters, as well as preventing large objects from contacting the conveyor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steinke (US 2014/0099177) and Ross et al. (US 2012/0090898) as applied to Claim 1 above, and further in view of Kulbeth (US 2004/0208732).
Regarding Claim 11:  Steinke and Ross teach the elements of Claim 1 as discussed above, but do not expressly disclose a baffle wall as claimed.  However, Kulbeth teaches a similar tank apparatus comprising a baffle plate (Fig. 1, element 30) inside the tank and suspended above an auger for the purposes of dewatering the material being conveyed- which advantageously reduces the weight of material which is subsequently transported (see abstract and [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steinke and Ross with a baffle wall as claimed in order to dewater the material to reduce the weight of the subsequently transported material, as suggested by Kulbeth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burke et al. (US 2004/0178053) teaches a system for transporting and dewatering solids in a fluid system and comprises nozzles for directing wash fluid over an auger which transports the solids material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714